Citation Nr: 1806585	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-38 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In its decision, the RO granted service connection for tinnitus, but denied the separate claim for service connection for a bilateral hearing loss disability.  The Veteran timely appealed the denial of his hearing loss claim.

On April 30, 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board is granting the claim, further discussion of the VCAA in this decision is unnecessary.

II.      Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Results of a December 2013 VA audiological examination confirm that the Veteran has a hearing loss disability for VA purposes.  The examiner also diagnosed tinnitus. 

During the Veteran's military service, audiometric test results were reported using standards set forth by the American Standards Association (ASA).  In November 1967, the Armed Services began reporting audiometric test results according to different standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). For purposes of comparison between the in-service audiometric data and more recent VA regulatory criteria, the tables below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's 1964 enlistment examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (0)
LEFT
15 (30)
0 (10)
-5 (5)
-5 (5)
5 (0)

The report of the Veteran's September 1966 separation examination records the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

The hearing test results at the time of separation did not record auditory thresholds for either ear at 3000 Hertz.

The Veteran attributes both his hearing loss and tinnitus to his exposure to loud noises during his active duty service.  His certificate of discharge from active duty (Form DD-214) shows that his military occupation specialty was construction mechanic operator.  His personnel records confirm his work with construction machinery.  According to the Veteran's hearing testimony and written statements, during his construction work he was exposed to the noise of many loud machines and he did not wear hearing protection.   Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).

For these reasons, the evidence satisfies the current disability and in-service injury or event requirements for the Veteran's claim for service connection for hearing loss. The success of both claims therefore depends on the existence of a causal link - or "nexus" - between acoustic trauma in service and his current disability.

To help answer this question, the RO obtained an opinion from the audiologist who examined the Veteran's hearing in December 2013.  According to the examiner, because service medical records showed normal hearing thresholds at the time of the Veteran's separation from service, it was less likely than not that his current hearing loss was the results of in-service noise exposure.  To support this opinion, the examiner cited a study from the Institute of Medicine suggesting that noise-induced hearing loss following noise exposure is likely to occur shortly after the noise exposure.

But the December 2013 VA examiner offered a contrary opinion concerning the Veteran's tinnitus.  In her opinion, it was at least as likely as not that the Veteran first began experiencing a ringing sensation in his ears at the time of in-service noise exposure.  Service connection for tinnitus is a separate benefit from the one pending in this appeal, and the RO resolved that claim in the Veteran's favor.  Nevertheless, the December 2013 VA examiner's report suggests that the two disabilities are linked.  In section 2, part 2 of the December 2013 report, the examiner wrote, "Given similar significant report of noise exposure and self-reported tinnitus, in my opinion, tinnitus is at least as likely as not related to hearing loss."  

To support his claim, the Veteran submitted a letter from an audiologist in private practice.  In her letter, the audiologist explained that, after reviewing the Veteran's medical records, she reached the following conclusion: "I consider it at least as likely as not that the patients [sic] hearing loss and tinnitus is largely due, if not entirely to their active duty in the Army.  The patient was exposed to constant noises of Construction Machines while in training and on the job while stationed at Fort Bragg, NC.  Any of these respective traumas would have been more than sufficient to cause the damage, which is present today."  The letter is undated, but copies of it were faxed to the RO twice, first in November 2013 and again in February 2014.  In December 2014, the audiologist submitted a short addendum to her letter, indicating that she had reviewed the Veteran's in-service and post-service medical records and that her opinion remained the same.  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991). 

Both the unfavorable nexus opinion of December 2013 VA examiner and the contrary opinion of the Veteran's private audiologist were based on an examination and provide some explanation for their respective conclusions.  Having considered both reports, the Board finds that the evidence is at least evenly balanced on the issue of whether the Veteran's current hearing loss is related to in-service noise exposure.  

The December 2013 VA examiner provided a more thorough explanation for her opinion.  But her emphasis on the presence of normal hearing tests at the time of the Veteran's discharge from the Army is in tension with Hensley, 5 Vet. App. at 159 and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), in which the Court of Appeals for Veterans Claims (Court) found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  The VA examiner also failed to address to the Veteran's argument that the "normal" separation test is less significant than it might be in other cases because whoever administered the September 1966 hearing test neglected to record the auditory threshold at 3000 Hertz in both ears.  

It is also significant that the VA examiner's report indicates that the Veteran's tinnitus was related to his hearing loss.  The Veteran himself is competent to identify the tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002), and he credibly stated that tinnitus began in service, an assertion the examiner herself has accepted.  Taken together with the Veteran's testimony and the private audiologist's opinion, the December 2013 VA examiner's comments on probable the link between hearing loss and tinnitus is highly favorable to the Veteran's claim.

In this case, the precise cause of the Veteran's hearing loss may never be known with certainty because there is evidence of similar probative value on both sides.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


